Case 3:19-cv-01287-CAB-KSC Document 30-2 Filed 12/13/19 PageID.343 Page 1 of 4




  1   SCOTT A. KRONLAND (SBN 171693)
      STACEY M. LEYTON (SBN 203827)
  2   REBECCA C. LEE (SBN 305119)
      ALTSHULER BERZON LLP
  3   177 Post Street, Suite 300
      San Francisco, CA 94108
  4   Telephone: (415) 421-7151
      Facsimile: (415) 362-8064
  5   Email: skronland@altber.com
             sleyton@altber.com
  6          rlee@altber.com
  7   Attorneys for Defendant United Domestic
      Workers of America, AFSCME Local 3930
  8
  9                     UNITED STATES DISTRICT COURT
 10                FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 11
      ALICIA QUIRARTE, et al.,                  CASE NO. 3:19-cv-01287-CAB-KSC
 12
                  Plaintiffs,                   DECLARATION OF MATTHEW
 13                                             MALDONADO IN SUPPORT OF
                         v.                     DEFENDANT UNITED DOMESTIC
 14                                             WORKERS AFSCME LOCAL 3930’S
      UNITED DOMESTIC WORKERS                   MOTION FOR JUDGMENT ON THE
 15   AFSCME LOCAL 3930, et al.,                PLEADINGS
 16               Defendants.
                                                Hearing Date: January 17, 2020
 17
                                                Location:     Courtroom 4C
 18
                                                Judge: The Hon. Cathy Ann Bencivengo
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                   MALDONADO DECLARATION; Case No. 3:19-cv-01287-CAB-KSC
Case 3:19-cv-01287-CAB-KSC Document 30-2 Filed 12/13/19 PageID.344 Page 2 of 4




  1         I, Matthew A. Maldonado, declare as follows:
  2         1.     I make this declaration in support of the Union’s Motion to Dismiss. I
  3   have personal knowledge of the facts set forth in this Declaration, and I could and
  4   would testify competently about them if called as a witness in this matter.
  5         2.     I currently serve as the Director of Organizing and Field Services for
  6   Defendant United Domestic Workers of America, AFSCME Local 3930 (“UDW” or
  7   “the Union”) in this action. I have held this position for 8 years.
  8         3.     UDW represents In-Home Supportive Service (“IHSS”) Providers in
  9   twenty-one counties in California, including Orange County.
 10         4.     I have collected the Union’s records for the five plaintiffs in this case
 11   from the Union’s member files.
 12         5.     Attached as Exhibit A is a true and correct copy of the membership and
 13   dues deduction authorization card of Alicia Quirarte, which I obtained from Ms.
 14   Quirarte’s file as maintained in the regular course of business.
 15         6.     Attached as Exhibit B1 is a true and correct copy of the membership
 16   and dues deduction authorization card of Nora Maya, which I obtained from Ms.
 17   Maya’s file as maintained in the regular course of business. Attached as Exhibit B2
 18   is an English translation of Exhibit B1.
 19         7.     Attached as Exhibit C is a true and correct copy of the membership and
 20   dues deduction authorization card of Anh Le, which I obtained from Ms. Le’s file as
 21   maintained in the regular course of business.
 22         8.     Attached as Exhibit D is a true and correct copy of the membership and
 23   dues deduction authorization card of Viet Le, which I obtained from Mr. Le’s file as
 24   maintained in the regular course of business.
 25         9.     Attached as Exhibit E is a true and correct copy of the membership and
 26   dues deduction authorization card of Jose Diaz, which I obtained from Mr. Diaz’s
 27   file as maintained in the regular course of business.
 28
                                                  1
                    MALDONADO DECLARATION; Case No. 3:19-cv-01287-CAB-KSC
Case 3:19-cv-01287-CAB-KSC Document 30-2 Filed 12/13/19 PageID.345 Page 3 of 4




  1         10.    By letter dated August 20, 2019, UDW wrote to Ms. Quirarte, and
  2   explained that, “[p]ursuant to [Ms. Quirarte’s] December 18, 2018 request to
  3   terminate the deduction of union membership dues from [her] paycheck, the Union
  4   has taken the necessary steps to ensure that the Office of the State Controller of
  5   California will terminate the deduction of union membership dues from [her] wages
  6   after November 2019.” A true and correct copy of that letter is attached as Exhibit
  7   F. In fact, Ms. Quirarte has never paid union dues to UDW. UDW’s records reflect
  8   that Ms. Quirarte has not been paid by the State Controller since December 2018,
  9   before any union dues were collected from her; no dues have been collected from her
 10   since that time, either. UDW has already processed Ms. Quirarte’s request to
 11   terminate her membership and she is not under any current or future obligation to
 12   pay membership dues; UDW ceased including Ms. Quirarte in the monthly list UDW
 13   sends to the State Controller of IHSS providers from whom dues should be deducted
 14   in July 2019.
 15         11.    By letter dated August 20, 2019, UDW wrote to Ms. Maya, and
 16   explained that, “[p]ursuant to [Ms. Maya’s] November 26, 2018 request to terminate
 17   the deduction of union membership dues from [her] paycheck, the Union has taken
 18   the necessary steps to ensure that the Office of the State Controller of California will
 19   terminate the deduction of union membership dues from [her] wages after July
 20   2019.” A true and correct copy of that letter is attached as Exhibit G. UDW ceased
 21   including Ms. Maya in the monthly list UDW sends to the State Controller of IHSS
 22   providers from whom dues should be deducted in July 2019.
 23         12.    By letter dated August 20, 2019, UDW wrote to Ms. Le, and explained
 24   that, “[p]ursuant to [Ms. Le’s] March 27, 2019 request to terminate the deduction of
 25   union membership dues from [her] paycheck, the Union has taken the necessary
 26   steps to ensure that the Office of the State Controller of California will terminate the
 27   deduction of union membership dues from [her] wages after January 2020.” A true
 28   and correct copy of that letter is attached as Exhibit H. UDW ceased including Ms.
                                                  2
                      MALDONADO DECLARATION; Case No. 3:19-cv-01287-CAB-KSC
Case 3:19-cv-01287-CAB-KSC Document 30-2 Filed 12/13/19 PageID.346 Page 4 of 4




  1   Le in the monthly list UDW sends to the State Controller of IHSS providers from
  2   whom dues should be deducted in July 2019.
  3         13.     By letter dated August 20, 2019, UDW wrote to Mr. Le, and explained
  4   that, “[p]ursuant to [Mr. Le’s] March 27, 2019 request to terminate the deduction of
  5   union membership dues from [his] paycheck, the Union has taken the necessary steps
  6   to ensure that the Office of the State Controller of California will terminate the
  7   deduction of union membership dues from [his] wages after January 2020.” A true
  8   and correct copy of that letter is attached as Exhibit I. UDW ceased including Mr.
  9   Le in the monthly list UDW sends to the State Controller of IHSS providers from
 10   whom dues should be deducted in July 2019.
 11         14.     By letter dated August 20, 2019, UDW wrote to Mr. Diaz, and
 12   explained that, “[p]ursuant to [Mr. Diaz’s] December 28, 2018 request to terminate
 13   the deduction of union membership dues from [his] paycheck, the Union has taken
 14   the necessary steps to ensure that the Office of the State Controller of California will
 15   terminate the deduction of union membership dues from [his] wages after December
 16   2019.” A true and correct copy of that letter is attached as Exhibit J. UDW ceased
 17   including Mr. Diaz in the monthly list UDW sends to the State Controller of IHSS
 18   providers from whom dues should be deducted in July 2019.
 19         I declare under penalty of perjury under the laws of the United States that the
 20   foregoing is true and correct. Executed on December 13, 2019, in San Diego,
 21   California.
 22                                                        _/s Matthew A. Maldonado__
 23                                                        Matthew A. Maldonado
 24
 25
 26
 27
 28
                                                  3
                     MALDONADO DECLARATION; Case No. 3:19-cv-01287-CAB-KSC
